Case 1:17-cv-00441-LMB-IDD Document 76 Filed 06/05/19 Page 1 of 2 PageID# 503



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


 AMERICAN CIVIL LIBERTIES UNION
 OF VIRGINIA, AMERICAN CIVIL
 LIBERTIES UNION OF MARYLAND,
 AMERICAN CIVIL LIBERTIES UNION                      Case No. 1:17-cv-00441-LMB-IDD
 OF PENNSYLVANIA, and AMERICAN
 CIVIL LIBERTIES UNION OF
 DELAWARE,

                                    Plaintiffs,

                       v.

 U.S. DEPARTMENT OF HOMELAND
 SECURITY, and U.S. CUSTOMS AND
 BORDER PROTECTION,

                                  Defendants.


             STIPULATION OF DISMISSAL OF ACTION WITH PREJUDICE

       Plaintiffs American Civil Liberties Union of Virginia, American Civil Liberties Union of

Maryland, American Civil Liberties Union of Pennsylvania, and American Civil Liberties Union

of Delaware and defendants U.S. Department of Homeland Security and U.S. Customs and Border

Protection, by and through their undersigned counsel, stipulate that the above-captioned action is

dismissed with prejudice in its entirety under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), each

side to bear its own costs, fees, and expenses.
Case 1:17-cv-00441-LMB-IDD Document 76 Filed 06/05/19 Page 2 of 2 PageID# 504



Dated: May 17, 2019                               Dated: May 17, 2019

  /s/                                             JOSEPH H. HUNT
Maya M. Eckstein (Va. Bar No. 41413)              Assistant Attorney General
HUNTON ANDREWS KURTH LLP
951 E. Byrd St.                                   G. ZACHARY TERWILLIGER
Richmond, Virginia 23229                          United States Attorney
meckstein@hunton.com
T: 804-788-8200                                   ELIZABETH J. SHAPIRO
F: 804-343-4630                                   Deputy Director, Federal Programs Branch

Attorney for Plaintiffs American Civil            GARRETT COYLE
Liberties Union of Virginia, American Civil       Trial Attorney, Federal Programs Branch
Liberties Union of Maryland, American Civil
Liberties Union of Pennsylvania, and                /s/
American Civil Liberties Union of Delaware        DENNIS C. BARGHAAN, JR.
                                                  Assistant U.S. Attorney
                                                  2100 Jamieson Avenue
                                                  Alexandria, VA 22314
                                                  Tel: (703) 299-3891
                                                  Fax: (703) 299-3983
                                                  E-mail: dennis.barghaan@usdoj.gov

                                                  Counsel for Defendants U.S. Department of
                                                  Homeland Security and U.S. Customs and
                                                  Border Protection




                                              2
